Bank of N.Y. Mellon v Casale (2016 NY Slip Op 04163)





Bank of N.Y. Mellon v Casale


2016 NY Slip Op 04163


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-03521
 (Index No. 3220/10)

[*1]Bank of New York Mellon, etc., respondent, 
vRalph Casale, et al., appellants, et al., defendants.


Kim DSouza, LaGrangeville, NY, for appellants.
Bryan Cave LLP, New York, NY (Suzanne M. Berger and Elizabeth J. Goldberg of counsel), for respondent.

DECISION & ORDER
Appeal, as limited by the appellants' brief, from so much of an order of the Supreme Court, Dutchess County (Rosa, J.), dated January 14, 2013, as granted the plaintiff's motion to vacate an order of reference of the same court dated October 8, 2010, and for a new order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal is from an intermediate order dated January 14, 2013. However, a judgment of foreclosure and sale was entered in this action on July 10, 2014. Since the right of direct appeal from the intermediate order terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248), we must dismiss the appeal from the intermediate order (see e.g. Indymac Venture, LLC v Poulos, 137 AD3d 1217; Orellanna Siguenza v Cemusa, Inc., 127 AD3d 727, 727). The issues raised on the appeal from the intermediate order are brought up for review and have been considered on the companion appeal from the judgment (see CPLR 5501[a][1]; Bank of New York Mellon v Casale, _____ AD3d _____ [Appellate Division Docket No. 2015-01198; decided herewith]).
In light of our determination, we need not reach the respondent's remaining contentions.
AUSTIN, J.P., COHEN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court